Per Curiam.
Both plaintiff and defendant have rules. The plaintiff, as general administratrix, has a verdict of $6,000. Upon the count in the complaint alleging right to recover damages for the death of her decedent, plaintiff as administratrix ad prosequendum was nonsuited.
Under the plaintiff’s rule the sole ground urged is directed at the alleged error in nonsuiting.
We think this was not error. Migliaccio v. Public Service Railway Co., 101 N. J. L. 496; affirmed, 102 Id. 442. Also, see same ease, No. 35 of this term of this court.
Under the defendant’s rule, portions of the court’s charge instructing the jury that they might consider aggravation of a cancerous condition from which decedent was suffering, are attacked as being erroneous. We think this is not so.
Defendant further attacks the verdict as being excessive.
We do not find it to be so.
The rules will therefore be discharged.